Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 11/30/2020.  Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Other claims are rejected as being dependent on the rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 11, the claimed limitation “the plurality of values” is ambiguous. It is not clear if “the plurality of values” is the “values” taught in claim 1, line 10. 
Similarly, in claim 11, line 10, the claimed limitation “the plurality of values” is ambiguous as explained in claim 1 above.
Claims 2-10 and 12-18 are rejected as being dependent on the rejected base claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic place holder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier. Such claim limitations are: in claim 19, "an entity service" (place holder) configured to "create and manage a plurality of smart entities" (function), "a software defined gateway" (place holder) configured to "receive inbound data” (function). Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drees et al (US 2011/0047418) in view of Migliori (US 2021/0042299) and Nair (US 2017/0068409). 
	As per claim 1, Drees teaches one or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
creating and managing a plurality of smart entities (e.g. devices 222-234, Fig. 2; para 0026: “A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator subsystems or 
receiving inbound data from one or more enterprise applications (124, Fig. 1A), (para 0034: "The application normalization component 204 is a computer function, object, service, or combination thereof configured to drive the conversion of communications for and from applications (e.g. enterprise level applications 120, 124 shown in FIG. 1A);
translating the plurality of attributes into outbound data (para 0034: "The application normalization component 204 and the building subsystem normalization component 206 are configured to accommodate multiple communications or data protocols. In some embodiments; the application normalization component 204 and the building subsystem normalization component 206 are configured to conduct the conversion for each protocol based on information stored in modules 208-220 (e.g., a table, a script, in memory device 156 shown in FIG. 1B) for each of systems or devices 222-234"); and
providing the outbound data to the one or more enterprise applications (124, Fig. 1A), (para 0034: "The application normalization component 204 is a computer function, object, service, or combination thereof configured to drive the conversion of communications for and from applications (e.g. enterprise level applications 120, 124 shown in FIG. 1A). 
Drees does not explicitly teach a plurality of digital twins representing at least one of devices, people, or spaces, the digital twins associated with at least one of a plurality of attributes via a plurality of relationships, one relationship relating one digital twin to managing digital twins representing at least one of devices, people, or spaces, the digital twins associated with at least one of a plurality of attributes via a plurality of relationships, one relationship relating one digital twin to one attribute (para 0238: “FIGS. 6-30 illustrate the creation and provisioning of a state dataset with properties from connected systems, including a display system, a sensor/actuator system, and an application and digital twin system managed by a remote I/O processor, according to at least one embodiment”; para 0271: “wherein the modeled system represents a digital twin of a device with "temperature" and "illumination" attributes”), translating the inbound data into values for the attributes (para 0120: “In an embodiment, the " Attribute Value" column represents the value of the identified attribute of the identified object”), writing the values of the plurality of attributes (para 0062: “"Object": A data representation of a unique instance of a class. Data characteristics (" attribute values") of an object can be stored as dataset elements within a row of a dataset”), and Nair teaches reading the plurality of attributes (para 0041: “the values for the attribute are indexed and used for quick retrieval”). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Drees with those of Migliori and Nair in order to facilitate understanding the state of an object in a virtual environment and quick retrieving data using values associated with the attributes.



As per claim 4-5, Drees teaches the plurality of enterprise applications comprise a device management system or a building management system (abstract). Furthermore, the enterprise applications comprise a workflow automation system and consequently the workflow automation system implementation as claimed would be straightforward and obvious for the person skilled in the art. 

As per claim 6-7, Drees teaches the management of person or group of people (para 0041 / 0083 describes occupancy data).

As per claim 8-10, Drees teaches relationship between smart entities and static and dynamic attributes (paras 0046 and 0057).

As per claim 11-20, the claims disclose similar features as of claims 1-10, and are rejected based on the same rationales of claims 1-10.

Response to Arguments
Applicant's amendments filed 11/30/2020 overcome the claim objections, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections 
In response to applicant's argument in pages 10-11, regarding to the “Rejections Under 103” section, applicant’s arguments with respect to the newly claim amendments have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. Refer to the detail rejection under 35 U.S.C. 103 in claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2454